ClassicStrategies® Variable Annuity Parkstone Advantage Variable Annuity SBL Variable Annuity Account SBL Variable Annuity Account III SBL Variable Annuity Account IV SBL Variable Universal Life Security Elite Benefit Security Varilife ThirdFed Variable Annuity Variflex ES Variable Annuity Variflex Extra Credit Variable Annuity Variflex Signature Variable Annuity SECURITY BENEFIT LIFE INSURANCE COMPANY PARKSTONE VARIABLE ANNUITY ACCOUNT SBL VARIABLE ANNUITY ACCOUNT SBL VARIABLE ANNUITY ACCOUNT III SBL VARIABLE ANNUITY ACCOUNT IV SBL VARIABLE ANNUITY ACCOUNT VIII SBL VARIABLE ANNUITY ACCOUNT XVII SBL VARIABLE UNIVERSAL LIFE INSURANCE ACCOUNT SECURITY VARILIFE SEPARATE ACCOUNT VARIFLEX SEPARATE ACCOUNT SUPPLEMENT DATED MARCH 4, 2010 TO THE PROSPECTUSES OF EACH VARIABLE PRODUCT LISTED ABOVE This supplement describes a proposed transaction affecting Security Benefit Life Insurance Company (“SBL”) Security Benefit Corporation (“SBC”), which is the direct parent company of SBL and FSBL, and Security Benefit Mutual Holding Company (“SBMHC”), which is the parent company of SBC and the ultimate parent company of SBL. Purchase Transaction. On February15, 2010, SBMHC and certain affiliates entered into definitive agreements with an investor group led by Guggenheim Partners, LLC, which is a global, independent, privately-held, diversified financial services firm with more than $100 billion in assets under supervision. Pursuant to this agreement, a special purpose vehicle owned by the investor group and managed by an affiliate of Guggenheim Partners LLC (the “Investors”) would receive a 100% ownership stake in SBC and consequently acquire control of SBL in a proposed purchase transaction (“Purchase Transaction”). The Purchase Transaction’s closing is expected to take place on or about May31, 2010, although it is subject to various conditions, including regulatory approvals, and may be delayed or even terminated due to unforeseen circumstances. After the Purchase Transaction’s closing, SBL would each remain a direct wholly-owned subsidiary of SBC, and SBC would become a direct wholly-owned subsidiary of the Investors. Demutualization. As of the date of this supplement, all SBL contract owners hold membership interests in SBMHC, a mutual holding company. The Purchase Transaction, if effected, would be accompanied by the demutualization of SBMHC, pursuant to which eligible SBL contract owners would receive, subject to certain creditor claims that might be made against SBMHC, cash payments or policy credits (depending on their specific circumstances) in connection with the extinguishment of their SBMHC membership interests.The amount of such cash payment or policy credit is expected to be up to approximately $100 per SBL contract owner. Upon funding for or distribution of the cash payments or policy credits to its members, SBMHC would be liquidated as part of the demutualization. Completion of the demutualization is a condition to closing of the Purchase Transaction. The Purchase Transactionhas been approved by the SBMHC Board of Directors and is subject to regulatory approval and approval by eligible SBL contract owners to the extent required by applicable law. The SBMHC Board has approved the submission of a draft plan of demutualization to the Kansas Insurance Department for review and comment in accordance with the insurance laws of the State of Kansas and is expected to approve a final plan of demutualization promptly following review and comment by the Department. Owners of SBL contracts entitled to vote on the demutualization will then receive an information statement regarding the transaction and notice of a hearing on the demutualization to be conducted by the Commissioner of Insurance of the State of Kansas. Such contract owners will be requested to vote on the demutualization either in person or by proxy. Eligibility. Under Kansas law, owners of SBL contracts that are in force on the date that the plan of demutualization associated with the Purchase Transaction is adopted by SBMHC’s Board of Directors will generally be eligible to vote on the demutualization and to receive consideration in the demutualization. In the case of SBL’s group contracts, generally it is the owner of the contract who holds the membership interest in SBMHC. Therefore, participants under SBL’s group contracts, including participants who hold a certificate under a group contract, are not members of SBMHC and thus are not eligible to vote on the demutualization or receive any direct consideration in the demutualization. However, to the extent that a group contract receives consideration in the form of a policy credit, such credit will beallocated to individual participant accounts in the group. In addition, eligible SBL contract owners whose contracts were issued in connection with a qualified plan may not receive a cash payment or policy credit in connection with the demutualization if SBMHC and SBL do not timely receive from the Department of Labor and Internal Revenue Service certain rulings to avoid potential adverse tax consequences to those contract owners. SBMHC expects to effect the demutualization and extinguish the membership interests even if it does not yet have the desired rulings and SBL will hold in trust any amounts due those contract owners. If the rulings have not been received by December31, 2010 (or such later date as may be required by the Commissioner of Insurance of the State of Kansas), the amounts will be retained in the general account of SBL and will not be paid. Impact of Demutualization.
